Order entered March 11, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-12-01081-CR

                              MONIQUE NESHAE ADLEY, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 1
                                       Dallas County, Texas
                               Trial Court Cause No. F11-63320-H

                                             ORDER
        The Court GRANTS appellant’s March 8, 2014 second motion for extension of time to

file appellant’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE